          Case 1:19-cv-09677-PKC Document 15 Filed 03/16/20 Page 1 of 3
                                                                         1540 Broadway
                                                                         23rd Floor
                                                                         New York, NY 10036

                                                                         646.927.5500 main
                                                                         646.927.5599 fax



                                                                        August T. Horvath
                                                                        646-927-5544
March 16, 2020


Via ECF
Honorable P. Kevin Castel, U.S.D.J.
U.S. District Court for the Southern District of New York
500 Pearl Street, Courtroom 11D
New York, NY 10007

        Re:         Barreto v. Westbrae Natural, Inc., Case No. 1:19-cv-9677-PKC

Dear Judge Castel:

        This firm represents Westbrae Natural, Inc. (“Westbrae”), the defendant in this action.
We write to request a pre-motion conference regarding Westbrae’s intended motion to dismiss
the First Amended Complaint (Dkt. 14) under Rule 12(b)(6), and briefly state here the grounds
for the motion. The next conference currently scheduled before the Court is an Initial
Conference set for April 14, 2020, at 12:30 p.m. (Dkt. 13).

I.      The “Vanilla” Labeling Is Not Plausibly Deceptive to Reasonable Consumers

        Westbrae produces soymilk under the WestSoy® brand. WestSoy soymilk is sold in
several varieties, including the Organic Unsweetened Vanilla variant depicted in the Complaint.
Plaintiffs’ central allegation is that Westbrae, by designating the product with the characterizing
flavor “vanilla,” is not only making a claim about how the soymilk tastes, but also is making an
implied claim that all of the vanilla taste of the soymilk comes from vanilla bean extract. This
allegation fails, as a matter of law, for two reasons. First, no reasonable consumer would
perceive the WestSoy packaging to imply that all of the soymilk’s vanilla taste must come from
vanilla bean extract. Second, even if the WestSoy packaging communicated the message
alleged by Plaintiffs, they have no basis to contend that the message is false – i.e., that the
vanilla flavor in WestSoy soymilk does not all come from natural vanilla flavor.

        To prove conduct is materially misleading as required under General Business Law
§§ 349 and 350, a plaintiff must demonstrate that “a reasonable consumer acting reasonably
under the circumstances” would be misled. Orlander v. Staples, Inc., 802 F.3d 289, 300 (2d
Cir. 2015). A court may determine as a matter of law that an allegedly deceptive practice would
not have misled a reasonable consumer. See Fink v. Time Warner Cable, 714 F.3d 739, 741 (2d
Cir. 2013). Although dismissal of false-advertising cases on this ground was once rare, a recent
rash of meritless lawsuits has created a growing body of Rule 12 case law in this Circuit
dismissing challenges to advertising claims because they would not deceive reasonable
consumers. See, e.g., Reyes v. Crystal Farms, No. 18-cv-2250-NGG-RML, 2019 U.S. Dist.
LEXIS 125971 at *8-10 (E.D.N.Y. July 26, 2019) (dismissing case against a claim of “made


 ATTORNEYS AT LAW                                 BOSTON | NEW YORK | PARIS | WASHINGTON | FOLEYHOAG.COM


B5059074.1
       Case 1:19-cv-09677-PKC Document 15 Filed 03/16/20 Page 2 of 3
Honorable P. Kevin Castel, U.S.D.J.
March 16, 2020
Page 2

with real butter” on mashed potato product because it would not communicate the absence of
margarine to a reasonable consumer); Davis v. Hain Celestial Group, Inc., 297 F. Supp. 3d 297,
334 (E.D.N.Y. 2018) (dismissing claim against a claim of “cold-pressed” juice because it would
not communicate to a reasonable consumer that no processing after pressing had taken place);
Bowring v. Sapporo U.S.A. Inc., 234 F. Supp. 3d 386, 292 (S.D.N.Y. 2017) (beer did not
mislead reasonable consumers that it was of Japanese origin where its Canadian origin was
clearly stated).

         This Complaint should be dismissed on the basis that no reasonable consumer would
interpret the “vanilla” flavor designator on WestSoy soymilk as an ingredient claim. The flavor
designator is there to tell the consumer how the soymilk will taste. No reasonable consumer
would interpret the flavor designator as identifying the exclusive botanical source of the vanilla
taste in the soymilk. Plaintiffs also allege no plausible basis why a reasonable consumer,
otherwise satisfied with the taste of the soymilk, would care whether the taste comes from
vanilla bean extract or some other natural vanilla flavor.

        In addition, Plaintiffs provide no basis for alleging that any of the vanilla taste in the
WestSoy soymilk in the suit comes from any source other than natural vanilla flavor, other than
a convoluted and illogical interpretation of the products’ ingredient declarations. The obvious
inference from the WestSoy soymilk ingredient statement is that the vanilla taste is supplied by
natural vanilla flavor (as explicitly stated on the package, Dkt. 14 ¶ 59) and that other flavor
elements are supplied by other natural flavorings. The purported chromatography analysis cited
in the First Amended Complaint does not conclude anything about the source of the vanilla
flavor in WestSoy soymilk; that interpretation is provide solely by Plaintiffs’ counsel in
conclusory allegations that are entitled to no deference. The analysis also suffers from
methodological flaws that make it useless for supporting Plaintiff’s allegations.

II.     Plaintiffs’ Attempt to Enforce Their Interpretation of Federal Food Regulations Is
        Preempted

        Plaintiffs allege, in several places, that WestSoy’s packaging and labeling are not in
compliance with regulations promulgated under the Food, Drug and Cosmetic Act (FDCA).
Dkt. 14 ¶¶ 55-69, 98-107, 115. Indeed, purported non-compliance with these regulations is
proffered as the only basis for the allegation that the WestSoy soymilk labeling is purportedly
deceptive to consumers. Id. This reveals the Complaint for what it really is: Plaintiffs’ attempt
to privately enforce the FDCA, filed because Plaintiffs’ counsel believes it has spotted a
technical violation of FDA regulations. But Plaintiffs are not the FDA, and are neither
competent to interpret FDA regulations nor empowered to enforce them. The right to enforce
the FDCA rests exclusively with the FDA. See 21 U.S.C. § 337(a); PDK Labs, Inc. v.
Friedlander, 103 F.3d 1105, 1113 (2d Cir. 1997) (there can be no private cause of action if a
plaintiff's “true goal is to privately enforce alleged violations of the FDCA”).

III.    Plaintiffs Do Not Have Standing to Seek Injunctive Relief

         Plaintiffs lack standing to seek preliminary or permanent injunctive relief because they
fail to allege any likelihood that they will be deceived in the future by the challenged




B5059074.1
       Case 1:19-cv-09677-PKC Document 15 Filed 03/16/20 Page 3 of 3
Honorable P. Kevin Castel, U.S.D.J.
March 16, 2020
Page 3

representations, and thus, fail to demonstrate any likelihood of continuing or future injury. See
Davis, 297 F. Supp. 3d at 338-339; Nicosia v. Amazon.com, Inc., 834 F.3d 220, 239 (2d Cir.
2016).

IV.     The Elements of Fraud, Negligent Misrepresentation, Warranty, and Unjust
        Enrichment Are Not Pled or Supported with Factual Allegations

        Plaintiffs’ fraud claim should be dismissed because they have not alleged facts that
“give rise to a strong inference of fraudulent intent,” Campaniello Imports, Ltd. V. Saporiti
Italia S.p.A., 117 F.3d 655, 663 (2d Cir. 1997), by pleading facts to show that Westbrae either
had “both motive and opportunity to commit fraud” or “strong circumstantial evidence of
conscious misbehavior or recklessness.” Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128
(2d Cir. 1994).

        Plaintiffs’ negligent misrepresentation claim should be dismissed because, under New
York common law, this cause of action requires a special relationship of trust to exist between
the parties, and is not applicable to an arm’s-length commercial transaction. Kimmell v.
Schaefer, 89 N.Y.2d 257, 263 (1996).

         Plaintiffs’ express warranty claim must be dismissed because no expressly false
statement, but only implied misrepresentations, are alleged. Plaintiffs’ claim for breach of
implied warranty of merchantability must be dismissed because they do not allege that they
purchased WestSoy soymilk directly from Westbrae or suffered any personal injury. Absent
privity of contract between Plaintiff and Defendant, a breach of implied warranty claim cannot
be sustained except to recover for personal injuries. See Reyes, 2019 U.S. Dist. LEXIS 125971
at *14-15; Weisblum v. Prophase Labs., Inc., 88 F. Supp. 3d 283, 296 (S.D.N.Y. 2015). The
economic injuries alleged by Plaintiffs are not “personal injuries.” Kolle v. Mainship Corp.,
2006 U.S. Dist. LEXIS 28956, at *16 (E.D.N.Y. Apr. 20, 2006) (holding “where only economic
loss is alleged, implied warranties do not run to remote purchasers.”).

        The unjust enrichment claim should be dismissed because it is duplicative of the false
advertising claims. An unjust enrichment claim is not available where it merely duplicates a
contract or tort claim, which has been held to include GBL false-advertising claims. See Reyes,
2019 U.S. Dist. LEXIS 125971 at *15 (dismissing unjust enrichment claim that was duplicative
of GBL claims); Weisblum, 88 F. Supp. 3d at 296-97 (same); Bowring v. Sapporo U.S.A. Inc.,
234 F. Supp. 3d 386, 392 (E.D.N.Y. 2017) (same).

                                             Respectfully submitted,



                                             August T. Horvath




B5059074.1
